207 F.2d 781
MARQUETTE CEMENT MANUFACTURING COMPANY, Appellant,v.G. O. DOTSON, Administrator of The Estate of Ronald Dotson, Deceased, Appellee.
No. 11756.
United States Court of Appeals Sixth Circuit.
October 16, 1953.

Appeal from the United States District Court for the Eastern District of Tennessee; Leslie R. Darr, Judge.
Strang, Fletcher & Carriger, Chattanooga, Tenn., John F. Green, Winchester, Tenn., for appellant.
Walter M. Haynes, Winchester, Tenn., and John J. Hooker, Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal has been heard and considered on the record, on the briefs of the contending parties, and on the oral argument at the bar of this court:


2
From which it appears that there was no exception taken to the charge of the court and no error was committed by the court in the conduct of the trial to the jury;


3
And it appears further that no exception was taken by the appellee to the remittitur by the court of the jury verdict, from $36,000 to $25,000 damages, but that the appellee accepted the remittitur;


4
And, inasmuch as, in the opinion of this court, only issues of fact are presented, which have been determined by the jury in favor of the appellee; and the jury verdict, which is supported by substantial evidence, has been upheld as to liability by the trial judge;


5
The judgment of the district court, entered upon the verdict of the jury, is affirmed.